MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          May 25 2017, 9:56 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT
Morris Kelsay
Marion, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Edwin Blinn Jr.,                                         May 25, 2017
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         27A05-1701-SC-49
        v.                                               Appeal from the Grant Superior
                                                         Court
Rachel Marie Fern,                                       The Honorable Warren Haas,
Appellee-Defendant                                       Judge
                                                         Trial Court Cause No.
                                                         27D03-1609-SC-936



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A05-1701-SC-49 | May 25, 2017           Page 1 of 4
[1]   Edwin Blinn, Jr., is a landlord who filed a complaint to evict one of his tenants,

      Rachel Marie Fern, for failure to pay rent. The trial court awarded Blinn

      possession effective October 3, 2016. After Blinn took possession, his property

      manager, Katie Blinn, attempted to re-rent the vacant apartment. She put

      weekly ads in the newspaper for three weeks but had not yet found a new tenant

      at the time of the damages hearing.


[2]   At the October 20, 2016, damages hearing, Blinn requested a continuance

      because he had not yet found a new tenant; therefore, he was unable to provide

      a final calculation of the previous tenant’s unpaid rent. 1 The trial court

      questioned Katie and learned that Blinn owns and rents approximately seventy-

      five apartments in the community. Katie also agreed that the vacant apartment

      “should go quickly” because it was their only vacant one-bedroom apartment at

      that time. Tr. Vol. II p. 6.


[3]   The trial court denied the motion to continue the damages hearing for the

      following reasons:

                 Mr. Blinn has many many many apartments, and he has the
                 ability to put people in apartments. And he chooses which ones
                 go into which apartments. So, I think it’s unfair for the people
                 who are getting no benefit what so ever from paying rent to have
                 very long before the at least the bleeding stops.




      1
          Fern’s lease expired on December 18, 2016.


      Court of Appeals of Indiana | Memorandum Decision 27A05-1701-SC-49 | May 25, 2017   Page 2 of 4
      Id. The trial court awarded damages in the amount of $2,851, which included

      past due rent up to the date of the hearing. Blinn filed a motion to correct error,

      which the trial court denied, reasoning as follows:

              Landlord picks and chooses who occupies one or another of his
              75 apartments. He was able to re-rent 4 or 5 of his apartments at
              [one location] and another 5 or 6 in his other apartments in the
              three weeks prior to October 20, 2016. Landlord would have
              little incentive to rent Tenant’s apartment, if he were given 60
              additional days, as requested, to re-rent Tenant’s apartment.
              Katie Blinn testified that Tenant’s apartment is a one bedroom
              unit and should be rented quickly.


      Appealed Order p. 2. Blinn now appeals.


[4]   We review a small claims court’s judgment for clear error. Bokori v. Martinoski,

      70 N.E.3d 441, 443 (Ind. Ct. App. 2017). A deferential standard of review is

      particularly important in small claims actions, where trials are informal, with

      the sole objective of dispensing speedy justice between the parties according to

      the rules of substantive law. Lae v. Householder, 789 N.E.2d 481, 483 (Ind.

      2003). Here, the tenant did not file an appellee’s brief, “and thus we may

      reverse upon a prima facie showing of reversible error—but even so, we still

      may not reweigh evidence or reassess witness credibility.” Bokori, 70 N.E.3d at

      444.


[5]   After an eviction or tenant default, “[a] landlord is required to use such

      diligence as would be exercised by a reasonably prudent person under similar

      circumstances to relet the premises.” Merkor Mgmt. v. McCuan, 728 N.E.2d 209,


      Court of Appeals of Indiana | Memorandum Decision 27A05-1701-SC-49 | May 25, 2017   Page 3 of 4
      212 (Ind. Ct. App. 2000). The trial court here found, based on its assessment of

      the evidence and the parties, that if Blinn used reasonable diligence, the

      apartment would be re-rented quickly. Indeed, Blinn’s sole witness testified

      precisely that. Tr. Vol. II p. 6. The implication underlying the trial court’s

      ruling is a conclusion that if Blinn had been given more time, he would not

      have used reasonable diligence to find a new tenant. We decline to second-

      guess this assessment, as we do not have the benefit of observing the parties or

      the witness first hand.


[6]   Indiana Small Claims Rule 9(A) states that “[e]ither party may be granted a

      continuance for good cause shown.” In this case, the trial court found that

      Blinn did not establish good cause. Nothing in this record leads us to believe a

      reversal of that decision is warranted.


[7]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 27A05-1701-SC-49 | May 25, 2017   Page 4 of 4